Citation Nr: 1118442	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  07-25 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death claimed as the result of herbicide exposure.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from August 1969 to April 1971.  He served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2006 decision of the Nashville, Tennessee, Regional Office (RO) which, in pertinent part, denied service connection for the cause of the Veteran's death and improved Department of Veterans Affairs (VA) death pension benefits.  In May 2007, the Appellant submitted a notice of disagreement (NOD) with the denial of service connection for cause of the Veteran's death.  In July 2007, the Appellant submitted a NOD with the denial of VA improved death pension benefits.  In July 2007, the RO issued a statement of the case (SOC) to the Appellant which addressed the issue of service connection for cause of the Veteran's death.  In January 2008, the Appellant submitted an Appeal to the Board (VA Form 9) from the denial of service connection for the cause of the Veteran's death.  In December 2008, the RO issued a SOC to the Appellant which addressed the issue of her entitlement to VA improved death pension benefits.  

In February 2011, a service organization submitted a Written Brief Presentation on behalf of the Appellant.  A review of the record reflects that the Appellant had not executed a power of attorney or otherwise indicated that she wished to be represented by a service organization in the instant appeal.  In March 2011, the Board informed the Appellant that "it is unclear as to your wishes for representation."  The Board requested that the Appellant clarify whether she wished to be represented in the instant appeal.  She was informed that if she did not reply to the Board's request within 30 days, it would be presumed that she wished to represent herself in the instant appeal.  The Appellant did not reply to the Board's March 2011 request for clarification of representation.  

The Appellant did not submit a substantive appeal from the denial of VA improved death pension benefits.  Therefore, the issue is not on appeal and will not be addressed in the decision below.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the Appellant if further action is required on her part.  


REMAND

The Appellant asserts that service connection for the cause of the Veteran's death is warranted as his ultimately fatal lung and pancreatic cancers were incurred secondary to his Agent Orange exposure while in the Republic of Vietnam.  

The Veteran's April 2006 death certificate indicates that he succumbed at his residence.  The immediate cause of death was reported as "pancreatic."  

An undated written statement from the Veteran received in July 2005 relates that he was treated for his lung and pancreatic cancers by J. Bradshaw, M.D., J. Wright, M.D., and J. Nesbitt, M.D.; Drs. Matthews and Peyton; and at St. Thomas Hospital, Tennessee Orthopedics, Tennessee Oncology, and University Medical Center.  In a July 2005 written statement, the Veteran reported that he had been treated by R. Lamer, M.D.  Records were received from Dr. Peyton and Dr. Nesbitt.  A response from Dr. Lamer's office indicates that the Veteran was treated in consultation at St. Thomas and that St. Thomas and Dr. Peyton have those records.  In an April 2006 written statement, the Veteran indicated that he was being treated by Alive Hospice.  An April 2006 Report of Contact (VA Form 119) notes that the Veteran was treated by Donnelson Home Health from January 15, 2006, to February 9, 2006; hospitalized from February 9, 2006, to March 2, 2006; and thereafter treated by Alive Hospice.  The complete clinical documentation of cited medical treatment of the Veteran until his April 2006 demise has not been obtained.  The VA should obtain all relevant clinical documentation which could potentially be helpful in resolving the Appellant's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Board notes that there is no indication in the record that the Veteran received any VA treatment.  

In an April 2006 Report of Contact (VA Form 119), the Veteran was noted to have been in receipt of Social Security Administration (SSA) benefits since November 1, 2005.  Documentation of the Veteran's SSA award of disability benefits, if any, and the evidence considered by the SSA in granting or denying the Veteran's claim is not of record.  The United States Court of Appeals for Veterans Claims (Court) has clarified that the VA's duty to assist the Appellant includes an obligation to obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992). 

The Board observes that the Veteran's April 2006 death certificate denotes that the Veteran died of "pancreatic" without further clarification of the specific identity and nature of his fatal disability or disabilities.  The VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical evaluation which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, the Board finds that a VA evaluation based on a review of the Veteran's claims file by a physician should be conducted.  Such an evaluation would be helpful in identifying the specific nature and etiology of the cause of the Veteran's death.  

Accordingly, the case is REMANDED for the following action: 

1.  Contact the Appellant and request that she provide information as to all treatment of the Veteran's lung cancer, pancreatic cancer, and all other disabilities which resulted in his April 2006 demise.  Upon receipt of the requested information and the appropriate releases, then contact J. Bradshaw, M.D., J. Wright, M.D., and J. Nesbitt, M.D.; Drs. Matthews and Peyton; and at St. Thomas Hospital, Tennessee Orthopedics, Tennessee Oncology, and University Medical Center, Donelson Home Health, Alive Hospice and all other identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If such records are not ultimately obtained, the Appellant must be notified pursuant to 38 C.F.R. § 3.159(e) (2010).  

2.  Contact the SSA and request that it provide documentation of the Veteran's award of disability benefits, if any, and copies of all records developed in association with the award, or the denial thereof, for incorporation into the record.  

3.  Then forward the Veteran's claims file to an appropriately qualified clinician for review.  The examiner should identify the cause of the Veteran's death.  

The examiner should advance an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that the cause of the Veteran's death had its onset during active service; is etiologically related to the Veteran's presumed herbicide exposure while in the Republic of Vietnam; or otherwise originated during active service.  The examiner must provide a complete rationale for any opinion advanced.  

4.  Then readjudicate the Appellant's entitlement to service connection for the cause of the Veteran's death claimed as the result of Agent Orange exposure.  If the benefits sought on appeal remain denied, the Appellant should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered since the issuance of the SOC.  The Appellant should be given the opportunity to respond to the SSOC before the case is returned to the Board.  

The Appellant is free to submit additional evidence and argument while the case is in remand status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Appellant's appeal must be afforded expeditious treatment by the VA.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  In addition, the VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious 

handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

